Broyles, C. J.
1. Ground 1 of the amendment to the motion for a new trial, complaining of the admission of certain evidence, is without merit, since at least a portion of the evidence objected to was admissible, and the objection was to all of it. Furthermore, the ground is not complete and understandable within itself.
2. Upon the cross-examination of a witness for the defense, it was no! error, for any reason assigned, for the court to allow the solicitor-general to ask the witness: “What was it you were convicted of the last time you were convicted?” or “How many times have you been convicted ?”
3. The accused having been convicted of the offense of shooting at another, it is immaterial whether the court erred in charging, or in failing to charge, upon the law of malice, or upon the law of an assault with intent to murder.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.